NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUG MINER, an individual, on behalf of         No.    17-56183
himself and other persons similarly situated,
                                                D.C. No. 2:17-cv-02313-FMO-JC
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

ECOLAB, INC., a Delaware corporation,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Ecolab, Inc. appeals from the district court’s order denying its motion to

compel arbitration of federal and state wage-and-hour claims brought by an

employee in a putative class and collective action. We have jurisdiction under 9

U.S.C. § 16. We review de novo the district court’s denial of arbitration. Poublon

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. C.H. Robinson Co., 846 F.3d 1251, 1259 (9th Cir. 2017). We vacate and

remand.

      The district court denied Ecolab’s motion to compel arbitration on the

ground that the parties’ arbitration agreement contained a class and collective

action waiver, making the agreement to arbitrate unenforceable under Morris v.

Ernst & Young, LLP, 834 F.3d 975 (9th Cir. 2016). After the district court entered

its order, the Supreme Court overruled Morris, and held that such agreements do

not violate the National Labor Relations Act and must be enforced as written under

the Federal Arbitration Act. See Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1632

(2018).

      We vacate the district court’s order denying Ecolab’s motion to compel

arbitration and remand for further proceedings in light of Epic Systems

Corporation.

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.




                                         2                                     17-56183